The opinion of the Court was delivered by
Todd, J.
The defendant appeals from a sentence of two years’ imprisonment at hard labor for larceny.
It appears from a bill of exceptions in the record, that a witness for the prosecution was asked if there was notan indictment pending in another parish against the accused.
The question was objected to on tlie ground that oral testimony would not be the true evidence of the fact sought to be proved and that such evidence was therefore inadmissible. The objection was overruled and an affirmative answer to the question given by the witness, to which ruling tlie counsel for the accused reserved his bill.
It is certain that a copy of the indictment and of the minutes of the court showing its presentment and filing would have been the best evidence of the fact; and we know of no exception to the general and elementary rule requiring the best evidence to he produced, under which this ruling of the trial judge could be justified.
We can readily conceive that proof of so damaging a fact as the pendency of another indictment against the accused was calculated to work great prejudice against him. In criminal cases especially, where the liberty of a man is at stake, the rules touching the admissibility of evidence, should be strictly and closely adhered to. 1 Greenleaf, secs. 82, 86; Wharton Crim. Ev., 8th ed., sec. 152; 12 Ann. 349.
On account of this error we are constrained to remand the case.
It is therefore ordered, adjudged and decreed that the sentence apr pealed from be annulled and reversed, and the case remanded to be proceeded with according to law.